Citation Nr: 0400824	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  99-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to separate compensable evaluations for chronic 
otitis media, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
December 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
that denied a rating greater than 10 percent for the 
veteran's bilateral chronic otitis media.  The veteran filed 
a notice of disagreement in April 1999.  The RO issued a 
statement of the case in May 1999.  The RO received the 
veteran's substantive appeal in May 1999.  

In November 2000, the Board remanded the matter to the RO for 
additional development.  After accomplishing the requested 
development, to the extent possible, the RO continued the 
denial of the claim and returned it to the Board for further 
appellate consideration.  

In August 2002, the Board denied a rating greater than 10 
percent for the veteran's service-connected bilateral chronic 
otitis media.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veteran's Claims (Court).  
In May 2003, the parties to the appeal filed a Joint Motion 
For Remand, requesting that the Court vacate and remand that 
portion of the August 2002 Board decision that failed to 
address entitlement to a separate compensable rating for the 
veteran's service-connected bilateral chronic otitis media.  
Later, in May 2003, the Court issued an Order, vacating the 
Board's August 2002 decision to the extent that it failed to 
address the veteran's entitlement to separate compensable 
evaluations for the bilateral chronic otitis media.  

In a July 2003 letter, the Board notified the veteran of the 
right to submit additional argument and/or evidence pertinent 
to the issue on appeal.  In July 2003, the veteran responded 
that he had no additional evidence to submit.  In December 
2003, the appellant's representative submitted additional 
argument that the veteran was entitled to a separate 
compensable evaluation each for service-connected otitis 
media of the right and left ears.  

Accordingly, the Board's analysis and decision below is 
limited solely to the issue of whether the veteran is 
entitled to a separate compensable evaluation for right and 
left ear chronic otitis media.  


FINDINGS OF FACT

1.  Right ear otitis media is manifested by complaints of 
chronic infection, intermittent mild drainage, and current 
findings of purulent discharge and/or moistness of the 
mastoid bowls; these findings are indicative of media during 
the suppurative process, for which a maximum 10 percent 
evaluation is assignable under either the former or revised 
schedular criteria.

2.  Left ear otitis media is manifested by complaints of 
chronic infection, intermittent mild drainage, and current 
findings of purulent discharge and/or moistness of the 
mastoid bowls; these findings are indicative of media during 
the suppurative process, for which a maximum 10 percent 
evaluation is assignable under either the former or revised 
schedular criteria.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for chronic 
right ear otitis media have been met.  38 U.S.C.A. §§ 5103, 
5103A,  5107 (West 2002); 38 C.F.R. §§  3.102, 4.25 (b) 
(2003); and 38 C.F.R. § 4.87, Diagnostic Code 6200 (in effect 
prior to and since June 10, 1999).  

2.  The criteria for a separate 10 percent evaluation chronic 
left ear otitis media have been met.  38 U.S.C.A. § 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 4.25 (b) 
(2003); and 38 C.F.R. § 4.87, Diagnostic Code 6200 (in effect 
prior to and since June 10, 1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

However, in light of the favorable disposition of the issue 
on appeal, as explained below, the Board finds that all the 
VCAA and its implementing regulations necessary notification 
and development action needed to render a fair decision on 
the claim adjudication of the claim under consideration at 
this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The veteran contends that a separate compensable evaluation 
is warranted for chronic otitis media in each ear.  The Board 
will not restate all the pertinent facts of the case as such 
were set forth in the August 2002 Board decision.  

However, in pertinent part, the Board's found, in its 
Findings of Fact, that the veteran's otitis media was 
manifested by complaints of chronic infection, intermittent 
mild drainage, and current findings of purulent discharge 
and/or moistness of the mastoid bowls of both the right and 
left ears.  The findings, the Board noted, were indicative of 
media during the suppurative process, for which a maximum 10 
percent evaluation is assignable under either the former or 
revised applicable schedular criteria, in effect prior to and 
since June 10, 1999.

The veteran's chronic suppurative otitis media is evaluated 
under 38 C.F.R. § 4.87, Diagnostic Code 6200.  Both the 
current criteria and the criteria in effect prior to June 10, 
1999 are silent as to whether supporative otitis media of the 
right and left ear are to be assigned one disability 
evaluation or whether separate evaluations are warranted for 
right and left ear disabilities.  By comparison, when 
evaluating hearing loss, a separate evaluation is permitted 
for each ear.  See 38 C.F.R. § 4.86.  On the other hand, 
recurrent tinnitus is assigned a singular rating whether such 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, VAOPGCPREC 
2-2003 (May 22, 2003) (holding that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260) 

Pertinent regulation provides that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, except as otherwise provided in 
the rating schedule, all disabilities are to be rated 
separately unless they constitute the same disability or the 
same manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994); 38 C.F.R. § 4.25(b) (2003).  

The competent medical evidence in this case indicates that 
the veteran's right and left ear manifest distinct 
symptomatology.  In this regard, on VA examination in 
November 2001, examination of the right ear revealed a 
mastoid bowl with an intact tympanic membrane.  There was 
yellow discharge present of mild to moderate severity.  The 
left ear showed similar findings with a fairly large central 
perforation of the tympanic membrane.  Both ears had a 
history of cholesteatomas and intermittent purulent 
discharge.  Such findings suggest separate and distinct 
disability affecting each ear.

While Diagnostic Code 6200 is ambiguous as to whether 
separate compensable evaluations are permitted, in view of 
the above-noted findings, and by resolving all reasonable 
doubt in the veteran's favor (see 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102), the Board finds that separate compensable 
evaluations for chronic otitis media affecting each ear are 
warranted.  


ORDER

A 10 percent evaluation for chronic otitis media of the right 
ear is granted.  

A 10 percent evaluation for chronic otitis media of the left 
ear is granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



